DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 12/09/2021. Claims 1-20 are pending in the application. Claims 1, 12, and 20 are currently amended.
The objections of claims 1, 12, and 20 previously set forth in the Non-Final Office Action mailed on 10/22/2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 12/09/2021 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 12, and 20, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication Number CN 105718570 A, hereinafter Zhang), in view of Dornemann (U.S. Patent No. US 10678758 B2), Yamamoto (US 20070055840 A1), and Krishnan (US 20110283045 A1).

Regarding Claim 1, Zhang discloses a data management method ([0002]: a data migration method), performed by a sever ([0037]: the data migration method for the database provided by the embodiment of the present application is generally performed by the application server 101), the method comprising: 
obtaining, by at least one processor of the server, to-be-migrated base data in a first service data set ([0036]: The source database server 103 can deploy a source database for providing data support for the application server 101 before data migration [to-be-migrated base data in a first service data set]),
(Fig. 1; [0008]: In a first aspect, the present application provides a data migration method for a database, the method comprising: establishing a mirror of a source database), 
performing, by the at least one processor of the server, a migration process that migrates the base data to a second service data set (Fig. 1; [0008]: the method comprising: establishing a mirror of a source database and migrating the full amount of data in the mirror to a target database);
recording, by the at least one processor of the server, incremental data obtained for the base data in the migration process of the base data [0052]: the data migrated from the source data in the target database may be checked for consistency by using the incremental data recorded in the source data); 
However, Zhang does not explicitly teach “performing, by the at least one processor of the server, adding processing on the mirror data by using the incremental data, and migrating the incremental data to the second service data set, in response to the migration process of the base data being completed; and clearing, by the at least one processor of the server, the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed, the first service data set being a current service data set stored within a preset time period, and the second service data set being a historical service data set stored more than the preset time period, wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded, and wherein the performing the adding processing and the migrating the incremental data to the second service data set comprises, in response to a data 
On the other hand, in the same field of endeavor, Dornemann teaches
performing, by the at least one processor of the server (Fig. 1, application 110), adding processing on the mirror data by using the incremental data (Fig. 2A, step 2; [Col. 28, lines 60-63]: In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location;  [Col. 47, lines 19-21]: Where the incremental backups are applied on a frequent, on-going basis, the synchronized copies can be viewed as mirror or replication copies) and
migrating the incremental data to the second service data set, in response to the migration process of the base data being completed ([Col. 33, lines 52-57]: The master storage manager 140 or other component may also determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied); and
clearing, by the at least one processor of the server, the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed (Fig. 1C; [Col. 27, lines 7-14]: To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data. Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination. Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage [source storage corresponds to the first service data set]), 
the first service data set being a current service data set ([Col. 17, line 41]: Fig. 1C, Primary data 112 is generally production data or “live” data generated by the operating system and/or applications 110 executing on client computing device 102) stored within a preset time period (Fig. 6B, [Col. 59, lines 28-30]: Furthermore, the user interface 600 includes a drop down box 650 that allows the user to choose how often backups should occur), 
and the second service data set being a historical service data set stored more than the preset time period (Fig. 1C, [Col. 12, lines 24-26]: A secondary copy 116 can comprise a separate stored copy of data that is derived from one or more earlier-created stored copies), 
 	wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded   ([Col. 44, lines 28-30]: FIGS. 1F and 1G are diagrams of example data streams 170 and 171, respectively, which may be employed for performing information management operations; Fig. 2A, [Col. 46, lines 40-42]: The synchronization can be achieved by generally applying an ongoing stream of incremental backups from the source subsystem 201 to the destination subsystem 203).
 	Also, Yamamoto teaches wherein the performing the adding processing and the migrating the incremental data to the second service data set comprises, in response to a data volume of a current piece of incremental data that is less than a preset data volume threshold being obtained while the migration process of the base data is being performed: ([0184]- [0185]: Furthermore, the control section, based on the obtained configuration information and operation information, transmits a migration instruction which instructs to migrate a storage area belonging to one storage device system to another storage device system. For example, the control section obtains input/output throughput as configuration information of the first and second storage device systems, and, if input/output throughput of one of the storage device systems does not meet a certain threshold value, according to the above-described migration instruction, determines migration of the storage area from the storage device system): performing a double-write operation ([0118]: Also, for host I/O requests that arrived during the copy processing, if the target area is an area where the synchronous copy is complete, double-write is performed both to the copy source and the copy destination).
Additionally, Krishnan teaches performing a double-write operation by: (i)  performing a first modification processing on the mirror data and the incremental data in the first service data set by using the current piece of incremental data ([0029]: In an embodiment, HA/DR component 128 may perform synchronous and/or asynchronous replication of data within object store 130… and perform an incremental or full online backup and restore process; Fig. 3; [0066]: According to one approach, a first set of data blocks are written to volatile write cache 328 maintained on solid state device 310), and 
(ii) simultaneously with the first modification processing ([0050]: Thereafter, in an embodiment, a plurality of data blocks, within double-write buffer 332, that are to be written to one or more solid state devices 310 may be identified. The plurality of identified data blocks may then be written to one or more solid state devices 310 in a parallel operation and made persistent), 
performing a second modification processing on the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data ([0066]: A request to write a second set of data blocks to double-write buffer 332 maintained in a non-volatile dynamic random access memory (NV DRAM) 326 is received by a software module, such as scalability component 126; [0083]: A full backup is taken to start a new backup "series," which contains the full backup plus zero or more incremental backups), the first modification processing, and the second modification processing are synchronously performed ([0029]: In an embodiment, HA/DR component 128 may perform synchronous and/or asynchronous replication of data within object store 130); 
determining that the migration process of the incremental data is completed in response to first service data in the first service data set according to a result of the first modification processing being consistent with second service data in the second service data set according to a result of the second modification processing ([0065]: Embodiments of the invention ensure that before data in a double-write buffer is overwritten… the data blocks are recoverable and an object store will be consistent upon recovery; [0067]: After scalability component 126 receives confirmation that each solid state device 310 storing data to be overwritten in double-write buffer 332 has persistently stored the contents of its write cache 328, scalability component 126 may conclude any data which is to be overwritten in double-write buffer 332 has been persistently stored, and may thereafter overwrite that data in double-write buffer 332);
and terminating the double-write operation and performing data rollback, in response to the first service data being inconsistent with the second service data (Fig. 3; [0052]: Using double-write buffer(s) 332 on NV DRAM 326, if any part of a write operation is not successfully made to a persistent storage on SSD(s) 310 when block are written from double-write buffer(s) 332 to SSD(s) 310, then the write operation is not committed and corruption to the object store 130 may be avoided; [0142] On failure or recovery progress, the ranges of data which have been synchronized, are in need of resynchronization, or may have write operations not yet performed against other replicas and needing roll-back are stored separately).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zhang with the teachings of Dornemann, Yamamoto, and Krishnan to include “performing, by the at least one processor of the server, adding processing on the mirror data by using the incremental data, and migrating the incremental data to the second service data set, in response to the migration process of the base data being completed; and clearing, by the at least one processor of the server, the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed, the first service data set being a current service data set stored within a preset time period, and the second service data set being a historical service data set stored more than the preset time period, wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an 
The motivation for doing so would be to migrate data in an incremental fashion, as recognized by Dornemann ([Col. 46, lines 57-62] of Dornemann: As shown, the data can be copied from source to destination in an incremental fashion, such that only changed blocks are transmitted), use a threshold to determine migration of data, as recognized by Yamamoto ([0184] of Yamamoto: If input/output throughput of one of the storage device systems does not meet a certain threshold value, according to the above-described migration instruction, determines migration of the storage area from the storage device system), and to reduce the ([0045] of Krishnan: Implementing the Double-Write Buffer).
	
Regarding Claim 2, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 1, and Zhang further discloses the method further comprising: 
storing by the at least one processor of the server (see Zhang, Fig.1, application server 101), service data belonging to the preset time period into the first service data set and storing service data not belonging to the preset time period into the second service data set (see Zhang, [0065]: the switching the database write operation to the target database includes: if the data volume change value of the incremental data of the source database in the preset time period is less than a preset threshold, writing the database The operation switches from the source database to the target database. In this implementation, the electronic device can monitor the data volume change value of the incremental data in the preset time period in the source database).

Regarding Claim 3, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 1, and
Dornemann further discloses wherein the recording comprises: recording first incremental data obtained for the base data in the migration process of the base data (see Dornemann, Fig. 2A; [Col. 46, lines 46-51]: At step 1, the source data agent(s) 242a and source media agent(s) 244a work together to write backup or other secondary copies of the primary data generated by the source client computing devices 305A into the source secondary storage device(s) 208a [Step 3 shows that the backup data can be incremental data]), and 
wherein the performing the adding processing and migrating the incremental data to the second service data set further comprises: by using the first incremental data as the current piece of incremental data (see Dornemann, [Col. 46, lines 59-62]:… in some cases multiple incremental backups are consolidated at the source so that only the most current changed blocks are transmitted to and applied at the destination),
(i) performing the adding processing on the mirror data by using the first incremental data (see Dornemann, Fig. 2A, Step 2; [Col. 47, lines 19-21]: Where the incremental backups are applied on a frequent, on-going basis, the synchronized copies can be viewed as mirror or replication copies)
(ii) migrating the first incremental data to the second service data set (Fig. 2A, Step 3; [Col. 46, lines 57-59]: As shown [in Fig. 2A], the data can be copied from source to destination in an incremental fashion, such that only changed blocks are transmitted), and
 	(iii) recording second incremental data obtained for the base data and the first incremental data in the migration process of the first incremental data and by using the second incremental data as the current piece of incremental data (FIG. 2A, [Col. 46, lines 24-29]: At step 4, destination media agent(s) 244b write the received backup/secondary copy data to the destination secondary storage device(s) 208b), 
repeatedly performing (i)-(iii) operations ([Fig. 2A, [Col. 46, lines 40-42]: The synchronization can be achieved by generally applying an ongoing stream of incremental backups from the source subsystem 201 to the destination subsystem 203, such as according to what can be referred to as an “incremental forever” approach) 
([Col. 33, lines 52-57]: The master storage manager 140 or other component may also determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied, such as where a storage threshold is met for a particular volume).

Regarding Claim 12, Zhang discloses a server, comprising at least one processor and at least one memory, the at least one memory storing instructions that can be executed by the at least one processor, and when executing the instructions, ([0079]: As shown in FIG. 5, the computer system 500 includes a central processing unit (CPU) 501, which can be stored in read only memory (ROM) 502, the program or loaded from storage section 508 to a random access memory (RAM) in the program 503 to perform various appropriate actions), the at least one processor being configured to:
obtain to-be-migrated base data in a first service data set ([0036]: The source database server 103 can deploy a source database for providing data support for the application server 101 before data migration [to-be-migrated base data in a first service data set]), 
generate mirror data that are same as the base data (Fig. 1; [0008]: In a first aspect, the present application provides a data migration method for a database, the method comprising: establishing a mirror of a source database),
perform a migration process that migrates the base data to a second service data set (Fig. 1; [0008]: the method comprising: establishing a mirror of a source database and migrating the full amount of data in the mirror to a target database); 
[0052]: the data migrated from the source data in the target database may be checked for consistency by using the incremental data recorded in the source data); 
However, Zhang does not explicitly teach “Perform adding processing on the mirror data by using the incremental data, and migrating the incremental data to the second service data set, in response to the migration process of the base data being completed; and clear the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed, the first service data set being a current service data set stored within a preset time period, and the second service data set being a historical service data set stored more than the preset time period, wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded, and  wherein when executing the instructions, the at least one processor is further configured to, in response to a data volume of a current piece of incremental data that is less than a preset data volume threshold being obtained while the migration process of the base data is being performed: performing a double-write operation by: (i) performing a first modification processing on the mirror data and the incremental data in the first service data set by using the current piece of incremental data; and (ii) simultaneously with the first modification processing, performing a second modification processing on the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data, the first modification processing, and the second modification processing are synchronously performed; determine that the migration process of the incremental data is completed in response to first service data in the first service data set 
On the other hand, in the same field of endeavor, Dornemann teaches 
perform adding processing on the mirror data by using the incremental data (Fig. 2A, step 2; [Col. 28, lines 60-63]: In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location;  [Col. 47, lines 19-21]: Where the incremental backups are applied on a frequent, on-going basis, the synchronized copies can be viewed as mirror or replication copies), and 
migrate the incremental data to the second service data set, in response to the migration process of the base data being completed ([Col. 33, lines 52-57]: The master storage manager 140 or other component may also determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied); and 
clear the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed (Fig. 1C; [Col. 27, lines 7-14]: To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data. Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination. Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage [source storage corresponds to the first service data set]), 
([Col. 17, line 41]: Fig. 1C, Primary data 112 is generally production data or “live” data generated by the operating system and/or applications 110 executing on client computing device 102) stored within a preset time period (Fig. 6B, [Col. 59, lines 28-30]: Furthermore, the user interface 600 includes a drop down box 650 that allows the user to choose how often backups should occur), and 
the second service data set being a historical service data set stored more than the preset time period (Fig. 1C, [Col. 12, lines 24-26]: A secondary copy 116 can comprise a separate stored copy of data that is derived from one or more earlier-created stored copies), 
wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded ([Col. 44, lines 28-30]: FIGS. 1F and 1G are diagrams of example data streams 170 and 171, respectively, which may be employed for performing information management operations; Fig. 2A, [Col. 46, lines 40-42]: The synchronization can be achieved by generally applying an ongoing stream of incremental backups from the source subsystem 201 to the destination subsystem 203), and 
Also, Yamamoto teaches wherein when executing the instructions, the at least one processor is further configured to, in response to a data volume of a current piece of incremental data that is less than a preset data volume threshold being obtained while the migration process of the base data is being performed: ([0184]- [0185]: Furthermore, the control section, based on the obtained configuration information and operation information, transmits a migration instruction which instructs to migrate a storage area belonging to one storage device system to another storage device system. For example, the control section obtains input/output throughput as configuration information of the first and second storage device systems, and, if input/output throughput of one of the storage device systems does not meet a certain threshold value, according to the above-described migration instruction, determines migration of the storage area from the storage device system): perform a double-write operation ([0118]: Also, for host I/O requests that arrived during the copy processing, if the target area is an area where the synchronous copy is complete, double-write is performed both to the copy source and the copy destination).
Additionally, Krishnan teaches perform a double-write operation by: (i)  performing a first modification processing on the mirror data and the incremental data in the first service data set by using the current piece of incremental data ([0029]: In an embodiment, HA/DR component 128 may perform synchronous and/or asynchronous replication of data within object store 130… and perform an incremental or full online backup and restore process; Fig. 3; [0066]: According to one approach, a first set of data blocks are written to volatile write cache 328 maintained on solid state device 310), and 
(ii) simultaneously with the first modification processing ([0050]: Thereafter, in an embodiment, a plurality of data blocks, within double-write buffer 332, that are to be written to one or more solid state devices 310 may be identified. The plurality of identified data blocks may then be written to one or more solid state devices 310 in a parallel operation and made persistent), 
performing a second modification processing on the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data, the first modification processing ([0066]: A request to write a second set of data blocks to double-write buffer 332 maintained in a non-volatile dynamic random access memory (NV DRAM) 326 is received by a software module, such as scalability component 126; [0083]: A full backup is taken to start a new backup "series," which contains the full backup plus zero or more incremental backups), the first modification processing, and the second modification processing are synchronously performed ([0029]: In an embodiment, HA/DR component 128 may perform synchronous and/or asynchronous replication of data within object store 130); 
determine that the migration process of the incremental data is completed in response to first service data in the first service data set according to a result of the first modification processing being consistent with second service data in the second service data set according to a result of the second modification processing ([0065]: Embodiments of the invention ensure that before data in a double-write buffer is overwritten… the data blocks are recoverable and an object store will be consistent upon recovery; [0067]: After scalability component 126 receives confirmation that each solid state device 310 storing data to be overwritten in double-write buffer 332 has persistently stored the contents of its write cache 328, scalability component 126 may conclude any data which is to be overwritten in double-write buffer 332 has been persistently stored, and may thereafter overwrite that data in double-write buffer 332);
and terminate the double-write operation and performing data rollback, in response to the first service data being inconsistent with the second service data (Fig. 3; [0052]: Using double-write buffer(s) 332 on NV DRAM 326, if any part of a write operation is not successfully made to a persistent storage on SSD(s) 310 when block are written from double-write buffer(s) 332 to SSD(s) 310, then the write operation is not committed and corruption to the object store 130 may be avoided; [0142] On failure or recovery progress, the ranges of data which have been synchronized, are in need of resynchronization, or may have write operations not yet performed against other replicas and needing roll-back are stored separately).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zhang with the teachings of Dornemann, Yamamoto, and Krishnan to include “Perform adding processing on the mirror data by using the incremental data, and migrating the incremental data to the second service data set, in response to the migration process of the base data being completed; and clear the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed, the first service data set being a current service data set stored within a preset time period, and the second service data set being a historical service data set stored more than the preset time period, wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded, and  wherein when executing the instructions, the at least one processor is further configured to, in response to a data volume of a current piece of incremental data that is less than a preset data volume threshold being obtained while the migration process of the base data is being performed: performing a double-write operation by: (i) performing a first modification processing on the mirror data and the incremental data in the first service data set by using the current piece of incremental data; and (ii) simultaneously with the first modification processing, performing a second modification processing on the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data, the first modification processing, and the second modification processing are synchronously performed; 
The motivation for doing so would be to migrate data in an incremental fashion, as recognized by Dornemann ([Col. 46, lines 57-62] of Dornemann: As shown, the data can be copied from source to destination in an incremental fashion, such that only changed blocks are transmitted), use a threshold to determine migration of data, as recognized by Yamamoto ([0184] of Yamamoto: If input/output throughput of one of the storage device systems does not meet a certain threshold value, according to the above-described migration instruction, determines migration of the storage area from the storage device system), and to reduce the number of write operations by implementing double-write buffers, as recognized by Krishnan ([0045] of Krishnan: Implementing the Double-Write Buffer).

Regarding Claim 13, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 12, 
and Zhang further discloses wherein, when executing the instructions, the at least one processor (see Zhang, Fig. 1, application server 101) is further configured to: 
store service data belonging to the preset time period into the first service data set, and store service data not belonging to the preset time period into the second service data set (see Zhang, [0065]: the switching the database write operation to the target database includes: if the data volume change value of the incremental data of the source database in the preset time period is less than a preset threshold, writing the database The operation switches from the source database to the target database. In this implementation, the electronic device can monitor the data volume change value of the incremental data in the preset time period in the source database).

Regarding Claim 14, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 12, and 
Dornemann further teaches wherein, when executing the instructions, the at least one processor is further configured to: 
record first incremental data obtained for the base data in the migration process of the base data (see Dornemann, Fig. 2A; [Col. 46, lines 46-51]: At step 1, the source data agent(s) 242a and source media agent(s) 244a work together to write backup or other secondary copies of the primary data generated by the source client computing devices 305A into the source secondary storage device(s) 208a [Step 3 shows that the backup data can be incremental data]); and 
use the first incremental data as the current piece of incremental data (see Dornemann, [Col. 46, lines 59-62]:… in some cases multiple incremental backups are consolidated at the source so that only the most current changed blocks are transmitted to and applied at the destination), 
perform the adding processing on the mirror data by using the first incremental data (see Dornemann, Fig. 2A, Step 2; [Col. 47, lines 19-21]: Where the incremental backups are applied on a frequent, on-going basis, the synchronized copies can be viewed as mirror or replication copies),
migrate the first incremental data to the second service data set (see Dornemann, Fig. 2A, Step 3; [Col. 46, lines 57-59]: As shown [in Fig. 2A], the data can be copied from source to destination in an incremental fashion, such that only changed blocks are transmitted), 
record second incremental data obtained for the base data and the first incremental data in the migration process of the first incremental data (see Dornemann, FIG. 2A, [Col. 46, lines 24-29]: At step 4, destination media agent(s) 244b write the received backup/secondary copy data to the destination secondary storage device(s) 208b), 
use the second incremental data as the current piece of incremental data, and repeatedly perform this operation (see Dornemann, [Fig. 2A, [Col. 46, lines 40-42]: The synchronization can be achieved by generally applying an ongoing stream of incremental backups from the source subsystem 201 to the destination subsystem 203, such as according to what can be referred to as an “incremental forever” approach) until a data volume of the second incremental data is less than the preset data volume threshold, when the migration process of the base data is completed (see Dornemann, [Col. 33, lines 52-57]: The master storage manager 140 or other component may also determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied, such as where a storage threshold is met for a particular volume).

Regarding Claim 20, Zhang discloses a non-transitory computer readable storage medium, storing computer readable instructions ([0079]: As shown in FIG. 5, the computer system 500 includes a central processing unit (CPU) 501, which can be stored in read only memory (ROM) 502, the program or loaded from storage section 508 to a random access memory (RAM) in the program 503 to perform various appropriate actions), 
which, when executed by at least one processor, cause the at least one processor to perform:
obtain to-be-migrated base data in a first service data set ([0036]: The source database server 103 can deploy a source database for providing data support for the application server 101 before data migration [to-be-migrated base data in a first service data set]), 
generate mirror data that are same as the base data, 
perform a migration process that migrates the base data to a second service data set ([0008]: the method comprising: establishing a mirror of a source database and migrating the full amount of data in the mirror to a target database) 
record incremental data obtained for the base data in the migration process of the base data ([0052]: the data migrated from the source data in the target database may be checked for consistency by using the incremental data recorded in the source data); 
	However, Zhang does not explicitly teach “Perform adding processing on the mirror data by using the incremental data, and migrating the incremental data to the second service data set, in response to the migration process of the base data being completed; and clear the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed, the first service data set being a current service data set stored within a preset time period, and the second service data set being a historical service data set stored more than the preset time period, wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded, and  wherein when executing the instructions, the at 
	On the other hand, in the same field of endeavor, Dornemann teaches
perform adding processing on the mirror data by using the incremental data (Fig. 2A, step 2; [Col. 28, lines 60-63]: In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location;  [Col. 47, lines 19-21]: Where the incremental backups are applied on a frequent, on-going basis, the synchronized copies can be viewed as mirror or replication copies), and 
migrate the incremental data to the second service data set, in response to the migration process of the base data being completed ([Col. 33, lines 52-57]: The master storage manager 140 or other component may also determine whether certain storage-related or other criteria are satisfied, and may perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied); and 
clear the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed (Fig. 1C; [Col. 27, lines 7-14]: To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data. Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination. Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage [source storage corresponds to the first service data set]), 
the first service data set being a current service data set ([Col. 17, line 41]: Fig. 1C, Primary data 112 is generally production data or “live” data generated by the operating system and/or applications 110 executing on client computing device 102) stored within a preset time period (Fig. 6B, [Col. 59, lines 28-30]: Furthermore, the user interface 600 includes a drop down box 650 that allows the user to choose how often backups should occur), and 
the second service data set being a historical service data set stored more than the preset time period (Fig. 1C, [Col. 12, lines 24-26]: A secondary copy 116 can comprise a separate stored copy of data that is derived from one or more earlier-created stored copies), 
wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately preceding piece of incremental data that is recorded ([Col. 44, lines 28-30]: FIGS. 1F and 1G are diagrams of example data streams 170 and 171, respectively, which may be employed for performing information management operations; Fig. 2A, [Col. 46, lines 40-42]: The synchronization can be achieved by generally applying an ongoing stream of incremental backups from the source subsystem 201 to the destination subsystem 203). 
Also, Yamamoto teaches wherein the computer readable instructions, when executed by the at least one processor, further cause the at least one processor to, in response to a data volume of a current piece of incremental data that is less than a preset data volume threshold being obtained while the migration process of the base data is being performed: ([0184]- [0185]: Furthermore, the control section, based on the obtained configuration information and operation information, transmits a migration instruction which instructs to migrate a storage area belonging to one storage device system to another storage device system. For example, the control section obtains input/output throughput as configuration information of the first and second storage device systems, and, if input/output throughput of one of the storage device systems does not meet a certain threshold value, according to the above-described migration instruction, determines migration of the storage area from the storage device system): perform a double-write operation ([0118]: Also, for host I/O requests that arrived during the copy processing, if the target area is an area where the synchronous copy is complete, double-write is performed both to the copy source and the copy destination).
Additionally, Krishnan teaches perform a double-write operation by: (i)  performing a first modification processing on the mirror data and the incremental data in the first service data set by using the current piece of incremental data ([0029]: In an embodiment, HA/DR component 128 may perform synchronous and/or asynchronous replication of data within object store 130… and perform an incremental or full online backup and restore process; Fig. 3; [0066]: According to one approach, a first set of data blocks are written to volatile write cache 328 maintained on solid state device 310), and 
(ii) simultaneously with the first modification processing ([0050]: Thereafter, in an embodiment, a plurality of data blocks, within double-write buffer 332, that are to be written to one or more solid state devices 310 may be identified. The plurality of identified data blocks may then be written to one or more solid state devices 310 in a parallel operation and made persistent), 
performing a second modification processing on the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data, the first modification processing ([0066]: A request to write a second set of data blocks to double-write buffer 332 maintained in a non-volatile dynamic random access memory (NV DRAM) 326 is received by a software module, such as scalability component 126; [0083]: A full backup is taken to start a new backup "series," which contains the full backup plus zero or more incremental backups), the first modification processing, and the second modification processing are synchronously performed ([0029]: In an embodiment, HA/DR component 128 may perform synchronous and/or asynchronous replication of data within object store 130); 
determine that the migration process of the incremental data is completed in response to first service data in the first service data set according to a result of the first modification processing being consistent with second service data in the second service data set according to a result of the second modification processing ([0065]: Embodiments of the invention ensure that before data in a double-write buffer is overwritten… the data blocks are recoverable and an object store will be consistent upon recovery; [0067]: After scalability component 126 receives confirmation that each solid state device 310 storing data to be overwritten in double-write buffer 332 has persistently stored the contents of its write cache 328, scalability component 126 may conclude any data which is to be overwritten in double-write buffer 332 has been persistently stored, and may thereafter overwrite that data in double-write buffer 332); and
terminate the double-write operation and perform data rollback, in response to the first service data being inconsistent with the second service data (Fig. 3; [0052]: Using double-write buffer(s) 332 on NV DRAM 326, if any part of a write operation is not successfully made to a persistent storage on SSD(s) 310 when block are written from double-write buffer(s) 332 to SSD(s) 310, then the write operation is not committed and corruption to the object store 130 may be avoided; [0142] On failure or recovery progress, the ranges of data which have been synchronized, are in need of resynchronization, or may have write operations not yet performed against other replicas and needing roll-back are stored separately).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zhang with the teachings of Dornemann, Yamamoto, and Krishnan to include “Perform adding processing on the mirror data by using the incremental data, and migrating the incremental data to the second service data set, in response to the migration process of the base data being completed; and clear the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed, the first service data set being a current service data set stored within a preset time period, and the second service data set being a historical service data set stored more than the preset time period, wherein the incremental data comprises a plurality of pieces of incremental data that are sequentially recorded, each of the plurality of pieces of incremental data being obtained with respect to the base data and an immediately 
The motivation for doing so would be to migrate data in an incremental fashion, as recognized by Dornemann ([Col. 46, lines 57-62] of Dornemann: As shown, the data can be copied from source to destination in an incremental fashion, such that only changed blocks are transmitted), use a threshold to determine migration of data, as recognized by Yamamoto ([0184] of Yamamoto: If input/output throughput of one of the storage device systems does not meet a certain threshold value, according to the above-described migration instruction, determines migration of the storage area from the storage device system), and to reduce the ([0045] of Krishnan: Implementing the Double-Write Buffer).

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication Number CN 105718570 A, hereinafter Zhang) in view of Dornemann (U.S. Patent No. US 10678758 B2), Yamamoto (US 20070055840 A1), and Krishnan (US 20110283045 A1), and in further view of Wang et al. (Publication Number CN 105472045 A, hereinafter Wang).

Regarding Claim 4, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 1.
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “further comprising: in response to detecting a service data query request that is sent by a user terminal and that carries a time range, determining, by the at least one processor of the server, whether the time range belongs to the preset time period; returning, by the at least one processor of the server, service data that belongs to both the preset time period and the time range in the first service data set to the user terminal in response to determining that the time range belongs to the preset time period; and returning, by the at least one processor of the server, service data that does not belong to the preset time period but belongs to the time range in the second service data set to the user terminal in response to determining that the time range does not belong to the preset time period.”
On the other hand, in the same field of endeavor, Wang teaches further comprising: 
([0007]: in response to the data migration request of the data provider) that is sent by a user terminal ([0041] As shown in FIG. 1, system architecture 100 can include terminal devices 101)and that carries a time range ([0058]: information such as the time division point of the data migration may be recorded in the data migration sent by the data providing end), 
determining [0088]: FIG. 6, the apparatus 600 for database migration includes a to-be-migrated database determining module 601), by the at least one processor of the server ([0041]: server 104), whether the time range belongs to the preset time period ([0055]: Step 202: Determine a time splitting point of data migration in response to a data migration request of the data provider); 
returning, by the at least one processor of the server, service data that belongs to both the preset time period and the time range in the first service data set to the user terminal in response to determining that the time range belongs to the preset time period (terminal devices 101, [0088]: The terminal generates a migration database according to the full amount data and the incremental data, wherein the full data may include data generated by the database to be migrated before the time division point, and the incremental data may include the database to be migrated at the time division point)
 	and returning, by the at least one processor of the server, service data that does not belong to the preset time period but belongs to the time range in the second service data set to the user terminal (terminal devices 101, [0061]: The data receiving end can also read the data log in the data platform before the determined time division point, and parse the data log, select the data in the database to be migrated, and arrange them in chronological order to complete the full data migrate)
([0088]: FIG. 6, the apparatus 600 for database migration includes a to-be-migrated database determining module 601).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan to incorporate the teachings of Wang, to include: in response to detecting a service data query request that is sent by a user terminal and that carries a time range, determining, by the at least one processor of the server, whether the time range belongs to the preset time period; returning, by the at least one processor of the server, service data that belongs to both the preset time period and the time range in the first service data set to the user terminal in response to determining that the time range belongs to the preset time period; and returning, by the at least one processor of the server, service data that does not belong to the preset time period but belongs to the time range in the second service data set to the user terminal in response to determining that the time range does not belong to the preset time period.
The motivation for doing so would be to improve the validity of the database migration, as recognized by Wang ([Abstract] of Wang: By adopting the above mentioned way, the validity of the database migration can be improved).

Regarding Claim 5, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 1.
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “The method according to claim 1, further comprising: in response to detecting a service data query request that is sent by a user terminal and that does not carry a 
On the other hand, in the same field of endeavor, Wang teaches further comprising: 
in response to detecting a service data query request ([0007]: in response to the data migration request of the data provider) that is sent by a user terminal ([0041] As shown in FIG. 1, system architecture 100 can include terminal devices 101) and that does not carry a time range ([0081]: the information such as the time division point of the data migration may be recorded in the data migration request sent by the data providing end, or may be determined by the data receiving end according to the data migration request… The current time point is used as the time division point of the data migration), 
returning, by the at least one processor of the server, first service data that is in the first service data set and that belongs to the preset time period (terminal devices 101, [0088]: The terminal generates a migration database according to the full amount data and the incremental data, wherein the full data may include data generated by the database to be migrated before the time division point, and the incremental data may include the database to be migrated at the time division point time range), and second service data that is in the second service data set and that does not belong to the preset time period to the user terminal (terminal devices 101, [0061]: The data receiving end can also read the data log in the data platform before the determined time division point, and parse the data log, select the data in the database to be migrated, and arrange them in chronological order to complete the full data migrate).

The motivation for doing so would be to allow the migration database to be generated according to all of the data and the incremental data, as recognized by Wang ([Abstract] of Wang: the migration database can be generated according to all of the data and the incremental data).

Regarding Claim 15, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 12.
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “wherein, when executing the instructions, the at least one processor is further configured to: in response to detecting a service data query request that is sent by a user terminal and that carries a time range, determining whether the time range belongs to the preset time period; return service data that belongs to both the preset time period and the time range in the first service data set to the user terminal in response to determining that the time range belongs to the preset time period; and return service data that does not belong to the preset time 
On the other hand, in the same field of endeavor, Wang teaches wherein, when executing the instructions, the at least one processor is further configured to: in response to detecting a service data query request ([0007]: in response to the data migration request of the data provider) that is sent by a user terminal ([0041] As shown in FIG. 1, system architecture 100 can include terminal devices 101) and that carries a time range ([0058]: information such as the time division point of the data migration may be recorded in the data migration sent by the data providing end), 
determining whether the time range belongs to the preset time period ([0055]: Step 202: Determine a time splitting point of data migration in response to a data migration request of the data provider); 
return service data that belongs to both the preset time period and the time range in the first service data set to the user terminal in response to determining that the time range belongs to the preset time period (terminal devices 101, [0088]: The terminal generates a migration database according to the full amount data and the incremental data, wherein the full data may include data generated by the database to be migrated before the time division point, and the incremental data may include the database to be migrated at the time division point);  and
return service data that does not belong to the preset time period but belongs to the time range in the second service data set to the user terminal (terminal devices 101, [0061]: The data receiving end can also read the data log in the data platform before the determined time division point, and parse the data log, select the data in the database to be migrated, and arrange them in chronological order to complete the full data migrate) in response to determining that the time ([0088]: FIG. 6, the apparatus 600 for database migration includes a to-be-migrated database determining module 601).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan to incorporate the teachings of Wang to include: in response to detecting a service data query request that is sent by a user terminal and that carries a time range, determining, by the at least one processor of the server, whether the time range belongs to the preset time period; returning, by the at least one processor of the server, service data that belongs to both the preset time period and the time range in the first service data set to the user terminal in response to determining that the time range belongs to the preset time period; and returning, by the at least one processor of the server, service data that does not belong to the preset time period but belongs to the time range in the second service data set to the user terminal in response to determining that the time range does not belong to the preset time period.
The motivation for doing so would be to improve the validity of the database migration, as recognized by Wang ([Abstract] of Wang: By adopting the above mentioned way, the validity of the database migration can be improved).

Regarding Claim 16, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 12.
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “wherein, when executing the instructions, the at least one processor is further configured to: in response to detecting a service data query request that is sent by a user 
On the other hand, in the same field of endeavor, Wang teaches wherein, when executing the instructions, the at least one processor is further configured to: in response to detecting a service data query request ([0007]: in response to the data migration request of the data provider) that is sent by a user terminal ([0041] As shown in FIG. 1, system architecture 100 can include terminal devices 101) and that does not carry a time range ([0081]: the information such as the time division point of the data migration may be recorded in the data migration request sent by the data providing end, or may be determined by the data receiving end according to the data migration request… The current time point is used as the time division point of the data migration), 
return first service data that is in the first service data set and that belongs to the preset time period, and second service data that is in the second service data set and that does not belong to the preset time period to the user terminal (terminal devices 101, [0088]: The terminal generates a migration database according to the full amount data and the incremental data, wherein the full data may include data generated by the database to be migrated before the time division point, and the incremental data may include the database to be migrated at the time division point time range) and second service data that is in the second service data set and that does not belong to the preset time period to the user terminal (terminal devices 101, [0061]: The data receiving end can also read the data log in the data platform before the determined time division point, and parse the data log, select the data in the database to be migrated, and arrange them in chronological order to complete the full data migrate)

The motivation for doing so would be to allow the migration database to be generated according to all of the data and the incremental data, as recognized by Wang ([Abstract] of Wang: the migration database can be generated according to all of the data and the incremental data).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication Number CN 105718570 A, hereinafter Zhang), in view of Dornemann (U.S. Patent No. US 10678758 B2), Yamamoto (US 20070055840 A1), and Krishnan (US 20110283045 A1), and in further view of Horn (Publication Number US 20170090777 A1).

Regarding Claim 6, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 1.
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “clearing, by the at least one processor of the server, service data that satisfies a deletion time threshold in the second service data set”.
([0067]: controller 120 can use metadata 12 to determine the age of the data stored in the at least one memory. If there is data older than the age deletion threshold, controller 120 deletes the oldest data in block 814).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan to incorporate the teachings of Horn to clearing, by the at least one processor of the server, service data that satisfies a deletion time threshold in the second service data set.
The motivation for doing so would be to allow the retention of the received data to be managed based on the generated metadata, as recognized by Horn ([Abstract] of Horn: the retention of the received data is managed based on the generated metadata).

Regarding Claim 17, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 12.
and Zhang further discloses wherein, when executing the instructions, the at least one
processor (See Zhang, Fig. 1, application server 101) is further configured to: 
clear service data [0051]: the data generated by step 20 can be cleared, such as clearing the image created by the source database, clearing the incremental data recorded by the source database, and clearing the full amount of data migrated from the source database in the target database).

On the other hand, in the same field of endeavor, Horn teaches, when executing the instructions, the at least one processor is further configured to: clear service data that satisfies a deletion time threshold in the second service data set ([0067]: controller 120 can use metadata 12 to determine the age of the data stored in the at least one memory. If there is data older than the age deletion threshold, controller 120 deletes the oldest data in block 814).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan to incorporate the teachings of Horn to, when executing the instructions, the at least one processor is further configured to: clear service data that satisfies a deletion time threshold in the second service data set.
The motivation for doing so would be to allow the retention of the received data to be managed based on the generated metadata, as recognized by Horn ([Abstract] of Horn: the retention of the received data is managed based on the generated metadata).

Claims 7, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication Number CN 105718570 A, hereinafter Zhang), in view of Dornemann (U.S. Patent No. US 10678758 B2), Yamamoto (US 20070055840 A1), and Krishnan (US 20110283045 A1), and in further view of Fu (Publication Number CN 107122361 A).

Regarding Claim 7, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 1, and
Zhang further discloses wherein the recording comprises: obtaining a data operation instruction (see Zhang, [0050]: the electronic device can open the incremental log record function of the source database through the data access middleware, and the incremental data generated in the subsequent process has been detected), 
performing a data processing service on the base data according to the data operation instruction (see Zhang, [0071]: For the specific processing of the full-scale migration unit 401, the incremental migration unit 402, and the operation switching unit 403, reference may be made to the detailed description of the steps 201, 202, and 203 of the corresponding embodiment in FIG. 2), and 
recording total incremental data generated based on the data processing service, in the migration process of the base data (see Zhang, [0052]: the data migrated from the source data in the target database may be checked for consistency by using the incremental data recorded in the source data to determine whether the incremental data migration process generates an error), the total incremental data being incremental data based on a logical statement ([0043]: the commercial database such as Oracle and SQLServer can be the source database, and the MySQL database is the target database [data based on a logical statement of a structured query language]); 
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “the migrating the incremental data to the second service data set comprises: 
On the other hand, in the same field of endeavor, Fu teaches the migrating the incremental data to the second service data set comprises: 
searching for at least one first data table associated with the total incremental data, each first data table comprising corresponding table incremental data ([0233]: When implemented by a trigger, the information in the first database increment table is read first, the corresponding actual data in the first database is reversely searched according to the primary key information recorded by the increment table), 
and a sum of table incremental data respectively corresponding to first data tables being the total incremental data ([0328]: the full amount of checksum); and 
synchronizing in parallel the table incremental data in each first data table to the second service data set ([0233]: The actual data in the migrated table is compared with the corresponding data in the second database through the mapping and type conversion of the physical table in the first database; [0242]: The system… synchronizes the newly added data in real time, and realizes the real-time verification of the incremental data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan to incorporate the teachings of Fu to include searching for at least one first data table associated with the total incremental data, each first data table comprising corresponding table incremental data, and a sum of table incremental data 
The motivation for doing so would be to allow newly-added data to be synchronized in time ([Abstract of Fu]: so that newly-added data is synchronized in time).

Regarding Claim 9, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan, and Fu disclose all of the elements of the current invention as stated above concerning claim 7, and
Zhang further discloses wherein the performing the data processing service on the base data according to the data operation instruction comprises
 performing the data processing service on the base data according to the data operation instruction (see Zhang, [0071]: For the specific processing of the full-scale migration unit 401, the incremental migration unit 402, and the operation switching unit 403, reference may be made to the detailed description of the steps 201, 202, and 203 of the corresponding embodiment in FIG. 2), and
setting a data recording range corresponding to the data processing service (see Zhang, [0050]: It should be noted that the electronic device can open the incremental log record function of the source database [data operation range] through the data access middleware, and the incremental data generated in the subsequent process has been detected), and the recording the total incremental data comprises: in response to the data recording range being at least one second data table, 
(see Zhang, [0051]: the incremental data recorded by the source database); and 
in response to the data recording range being the base data [source database], recording the total incremental data generated based on the data processing service in the base data (see Zhang, [0050]: the electronic device can open the incremental log record function of the source database through the data access middleware, and the incremental data generated in the subsequent process has been detected; [0051]: the incremental data recorded by the source database).

Regarding Claim 10, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan, and Fu disclose all of the elements of the current invention as stated above concerning claim 7, and
Zhang further discloses: detecting an execution status of the data processing service (see Zhang, [0009]: the incremental data of the source database is detected in real time; [0048]: after the execution of step 202 begins, the electronic device can monitor the migration status of the incremental data.); 
performing the searching for the at least one first data table associated with the total incremental data (see Zhang, [0022]: The data migration method and device for database provided by the present application … continuously detects incremental data in the source database for incremental data migration); 
in response to the execution status of the data processing service being a successful execution state (see Zhang, [0049]: when the status of each incremental data is the migration completion status, it can be determined that the incremental data in the source database has been migrated to the target database) and deleting the recorded total incremental data in response to the execution status of the data processing service being a data rollback state ([0051]: If an error is detected, the migrated full amount of data and the detected incremental data can be cleared and rolled back to the state before step 201).

Regarding Claim 18, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 12, 
and Zhang further discloses wherein, when executing the instructions, the at least one processor (see Zhang, Fig. 1, application server 101)  is further configured to: 
obtain a data operation instruction (see Zhang, [0050]: the electronic device can open the incremental log record function of the source database through the data access middleware, and the incremental data generated in the subsequent process has been detected), 
perform a data processing service on the base data according to the data operation instruction (see Zhang, [0071]: For the specific processing of the full-scale migration unit 401, the incremental migration unit 402, and the operation switching unit 403, reference may be made to the detailed description of the steps 201, 202, and 203 of the corresponding embodiment in FIG. 2), and 
record total incremental data generated based on the data processing service, in the migration process of the base data (see Zhang, [0052]: the data migrated from the source data in the target database may be checked for consistency by using the incremental data recorded in the source data to determine whether the incremental data migration process generates an error), the total incremental data being incremental data based on a logical statement (see Zhang, [0043]: the commercial database such as Oracle and SQLServer can be the source database, and the MySQL database is the target database [data based on a logical statement of a structured query language]); 
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “search for at least one first data table associated with the total incremental data, each first data table comprising corresponding table incremental data, and a sum of table incremental data respectively corresponding to first data tables being the total incremental data; and synchronize in parallel the table incremental data in each first data table to the second service data set.”
On the other hand, in the same field of endeavor, Fu teaches
search for at least one first data table associated with the total incremental data, each first data table comprising corresponding table incremental data ([0233]: When implemented by a trigger, the information in the first database increment table is read first, the corresponding actual data in the first database is reversely searched according to the primary key information recorded by the increment table), and a sum of table incremental data respectively corresponding to first data tables being the total incremental data ([0328]: the full amount of checksum); and
synchronize in parallel the table incremental data in each first data table to the second service data set ([0233]: The actual data in the migrated table is compared with the corresponding data in the second database through the mapping and type conversion of the physical table in the first database; [0242]: The system… synchronizes the newly added data in real time, and realizes the real-time verification of the incremental data).

The motivation for doing so would be to allow newly-added data to be synchronized in time ([Abstract of Fu]: so that newly-added data is synchronized in time).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication Number CN 105718570 A, hereinafter Zhang), in view of Dornemann (U.S. Patent No. US 10678758 B2), Yamamoto (US 20070055840 A1), and Krishnan (US 20110283045 A1), and in further view of Fu (Publication Number CN 107122361 A) and Schoen et al. (Publication Number US 20160063050 A1, hereinafter Schoen).

Regarding Claim 8, the combined teachings of Zhang, Dornemann, Yamamoto, Krishnan and Fu disclose all of the elements of the current invention as stated above concerning claim 7, and 
Fu further discloses wherein the synchronizing comprises: determining whether a first data table comprising a primary key exists in the at least one first data table (see Fu, [0233] When implemented by a trigger, the information in the first database increment table is read first, the corresponding actual data in the first database is reversely searched according to the primary key information recorded by the increment table); 
in response to the first data table comprising the primary key not existing in the at least one first data table (see Fu, [0233]: The actual data in the migrated table is compared with the corresponding data in the second database through the mapping and type conversion of the physical table in the first database. If there is inconsistency, the actual data in the first database is written into the preset data list), 
synchronizing in parallel the table incremental data in each first data table to the second service data set (see Fu, [0051]: In the full migration process, if the first database library name, table name, column name and second database library name, table name, column name inconsistency, then according to the preset mapping rules of the library table column Map, write the data of the library table column into the corresponding database table column of the second database; [0235]: The full and incremental migrations have been completed with inconsistent data); and 
in response to the first data table comprising the primary key existing in the at least one first data table (see Fu, [0226]: the incremental table holds the primary key information), 
synchronizing in parallel the table incremental data in the first data table not comprising the primary key to the second service data set (see Fu, [0242]: The system… synchronizes the newly added data in real time), 
searching for at least one target row data associated with table incremental data corresponding to the first data table comprising the primary key (see Fu, [0233]: the information in the first database increment table is read first, the corresponding actual data in the first database is reversely searched according to the primary key information recorded by the increment table), 
synchronizing in parallel row incremental data respectively corresponding to the at least one target row data to the second service data set (see Fu, [0233]: The actual data in the migrated table is compared with the corresponding data in the second database through the mapping and type conversion of the physical table in the first database; ([0242]: The system… synchronizes the newly added data in real time).
However, the combined teachings of Zhang, Dornemann, Yamamoto, Krishnan and Fu do not explicitly teach “a sum of row incremental data respectively corresponding to at least one target row data in the first data table being the table incremental data corresponding to the first data table.”
On the other hand, in the same field of endeavor, Schoen teaches a sum of row incremental data corresponding to the first data table ([0023]: the database interface module 102 reads in portions from the target database 106 based on the end keys associated with the portions of the source database 104 and stored in the first checksum file (File 1 110). The number of rows in these portions may be counted (operation 211) providing a means to check that no rows got lost) respectively corresponding to at least one target row data in the first data table being the table incremental data ([0023]: The checksum module 108 may then compute the checksum for the respective portion of the target database 106 (operation 212)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, Krishnan, and Fu to incorporate the teachings of Schoen to include a 
The motivation for doing so would be to allow the contents of the source and target databases to be checked for consistency, as recognized by Schoen ([Abstract] of Schoen: the contents of the source and target databases may be checked for consistency based on checksums computed for corresponding portions of the two databases).

Regarding Claim 19, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan disclose all of the elements of the current invention as stated above concerning claim 18.
However, the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan do not explicitly teach “wherein the synchronizing comprises: determining whether a first data table comprising a primary key exists in the at least one first data table; in response to the first data table comprising the primary key not existing in the at least one first data table, synchronizing in parallel the table incremental data in each first data table to the second service data set; and in response to the first data table comprising the primary key existing in the at least one first data table, synchronizing in parallel the table incremental data in the first data table not comprising the primary key to the second service data set, searching for at least one target row data associated with table incremental data corresponding to the first data table comprising the primary key, and synchronizing in parallel row incremental data respectively corresponding to the at least one target row data to the second service data set, a sum of row incremental data respectively corresponding to at least one target row data in the first data table being the table incremental data corresponding to the first data table.”
(application server 101) is further configured to: 
determine whether a first data table comprising a primary key exists in the at least one first data table ([0233] When implemented by a trigger, the information in the first database increment table is read first, the corresponding actual data in the first database is reversely searched according to the primary key information recorded by the increment table); 
in response to the first data table comprising the primary key not existing in the at least one first data table ([0233]: The actual data in the migrated table is compared with the corresponding data in the second database through the mapping and type conversion of the physical table in the first database. If there is inconsistency, the actual data in the first database is written into the preset data list),
synchronize in parallel the table incremental data in each first data table to the second service data set ([0051] In the full migration process, if the first database library name, table name, column name and second database library name, table name, column name inconsistency, then according to the preset mapping rules of the library table column Map, write the data of the library table column into the corresponding database table column of the second database; [0235]: The full and incremental migrations have been completed with inconsistent data);
and in response to the first data table comprising the primary key existing in the at least one first data table ([0226]: the incremental table holds the primary key information), 
synchronize in parallel the table incremental data in the first data table not comprising the primary key to the second service data set ([0242]: The system… synchronizes the newly added data in real time), 
([0233]: the information in the first database increment table is read first, the corresponding actual data in the first database is reversely searched according to the primary key information recorded by the increment table), 
and synchronize in parallel row incremental data respectively corresponding to the at least one target row data to the second service data set ([0233]: The actual data in the migrated table is compared with the corresponding data in the second database through the mapping and type conversion of the physical table in the first database; ([0242]: The system… synchronizes the newly added data in real time), 
Additionally, Schoen teaches a sum of row incremental data ([0023]: the database interface module 102 reads in portions from the target database 106 based on the end keys associated with the portions of the source database 104 and stored in the first checksum file (File 1 110). The number of rows in these portions may be counted (operation 211) providing a means to check that no rows got lost) respectively corresponding to at least one target row data in the first data table being the table incremental data corresponding to the first data table ([0023]: The checksum module 108 may then compute the checksum for the respective portion of the target database 106 (operation 212)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, and Krishnan to incorporate the teachings of Fu to include “wherein the synchronizing comprises: determining whether a first data table comprising a primary key exists in the at least one first data table; in response to the first data table comprising the primary key not existing in the at least one first data table, synchronizing in parallel the table incremental data 
And to incorporate the teachings of Schoen to include “synchronizing in parallel row incremental data respectively corresponding to the at least one target row data to the second service data set, a sum of row incremental data respectively corresponding to at least one target row data in the first data table being the table incremental data corresponding to the first data table.”
The motivation for doing so would be to enable newly-added data to be synchronized in time, as recognized by Fu ([Abstract] of Fu: so that newly-added data is synchronized in time), and to allow the contents of the source and target databases to be checked for consistency, as recognized by Schoen ([Abstract] of Schoen: the contents of the source and target databases may be checked for consistency based on checksums computed for corresponding portions of the two databases).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication Number CN 105718570 A, hereinafter Zhang), in view of Dornemann (U.S. Patent No. US 10678758 B2), Yamamoto (US 20070055840 A1), and Krishnan (US 20110283045 A1), and in further view of Fu (Publication Number CN 107122361 A) and Ping et al. (Publication Number CN 105868343 A, hereinafter Ping).

Regarding Claim 11, the combined teachings of Zhang, Dornemann Yamamoto, Krishnan and Fu disclose all of the elements of the current invention as stated above concerning claim 9.
However, the combined teachings of Zhang, Dornemann, Yamamoto, Krishnan and Fu do not explicitly teach “recording a corresponding starting time stamp at which a background service instruction is received, determining full volume data in the starting time stamp in the base data as to-be-synchronized full volume data, and synchronizing the to-be-synchronized full volume data to the second service data set according to the background service instruction, wherein the recording the total incremental data generated based on the data processing service in the base data comprises: recording incremental data generated based on the data processing service in the base data; determining whether all of the to-be-synchronized full volume data have been synchronized to the second service data set; continuing to perform the recording incremental data generated based on the data processing service in the base data in response to all of the to-be-synchronized full volume data not having been synchronized to the second service data set; and determining a time at which the data processing service is completed as an ending time stamp and determining all incremental data recorded between the starting time stamp and the ending time stamp as the total incremental data, in response to all of the to-be- synchronized full volume data having been synchronized to the second service data set.”
On the other hand, in the same field of endeavor, Ping teaches further comprising: 
recording a corresponding starting time stamp at which a background service instruction is received ([0016]: S1. The source database is offlinely backed up to an offline database, and the incremental data log of the source database is recorded as the time start point at the time when the backup is started), 
([0073]: The determining unit 306, [0026]: The technical solution first backs up the source database to the offline database, acquires the full amount of data at a certain point in time, and then synchronizes the offline database to the target database), 
 according to the background service instruction ([0046] An instruction unit, configured to generate an instruction to switch the first switch and the second switch when the target database is consistent with data of the source database), wherein the recording the total incremental data generated based on the data processing service in the base data comprises: 
recording incremental data generated based on the data processing service in the base data ([0034]: record the incremental data log of the source database); 
determining whether all of the to-be-synchronized full volume data have been synchronized to the second service data set ([0073]: The determining unit 306 is configured to determine whether the object read by the read application is switched to the target database for the first switch, and the second switch switches the object written by the write application to the target database, if Then, the incremental data log of the source database is stopped, the migration is completed); 
continuing to perform the recording incremental data generated based on the data processing service in the base data in response to all of the to-be-synchronized full volume data not having been synchronized to the second service data set ([0034-0037]: The database migration system further includes:.. a first updating unit, configured to: periodically execute: changing the target database according to the incremental data log of the source database until the target database is consistent with an incremental data log of the source database); and
([0066] Step 208: Timing execution), 
in response to all of the to-be- synchronized full volume data having been synchronized to the second service data set. ([0061]: the incremental data of the source database is “chased” according to the time stamp to the target database. The target database is consistent with the incremental data log of the source database to indicate that the data of the source database is "catch up", that is, the data of the source database and the target database should be theoretically the same)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Zhang, Dornemann, Yamamoto, Krishnan, and Fu to incorporate the teachings of Ping to include “recording a corresponding starting time stamp at which a background service instruction is received, determining full volume data in the starting time stamp in the base data as to-be-synchronized full volume data, and synchronizing the to-be-synchronized full volume data to the second service data set according to the background service instruction, wherein the recording the total incremental data generated based on the data processing service in the base data comprises: recording incremental data generated based on the data processing service in the base data; determining whether all of the to-be-synchronized full volume data have been synchronized to the second service data set; continuing to perform the recording incremental data generated based on the data processing service in the base data in response to all of the to-be-synchronized full volume data not having been synchronized to the second service data set; and determining a time at which the data processing service is completed as an ending time stamp and determining 
The motivation for doing so would be to incorporate seamless migration for big data and big concurrent data, as recognized by Ping ([Abstract of Ping]: big data and big concurrent data seamless migration is achieved on the premise of not affecting database application and user using).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168